Citation Nr: 9906475	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-03 019	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
emphysema with pulmonary tuberculosis, currently rated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the RO.  



REMAND

The VA has a duty to assist the veteran in development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist also includes obtaining an 
adequate VA examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Under the revised rating criteria, in effect on October 7, 
1996, pulmonary emphysema under 38 C.F.R. § 4.97, Diagnostic 
Code 6603, is rated, primarily, according to the degree of 
impairment shown on pulmonary function testing.  The veteran 
is currently rated as 30 percent disabled.  A 60 percent 
rating is warranted where pulmonary function testing reveals 
that forced expiratory volume in one second (FEV-1) is 40 to 
55 percent of predicted; FEV-1/Forced Vital Capacity (FVC) is 
40 to 55 percent of predicted;  where Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is 56 to 65 percent of predicted, or where 
maximum oxygen consumption is 15 to 20 15ml/kg/min with 
cardiorespiratory limit.  A VA examination was conducted in 
December 1996.  Spirometry revealed that the FEV-1 was 76 
percent; FEV-1/FVC ratio was 64percent; and DLCO was 63.  
However, the veteran was not afforded a maximum oxygen 
consumption test.  

In addition, the Board notes that the recent examiner 
indicated that the veteran had marked dyspnea, but he did not 
relate this statement confirming the veteran's assertions of 
increased pulmonary incapacity to the most recent pulmonary 
function studies which were performed in December 1996.  The 
RO also did not address this particular finding in light of 
the old criteria for rating the service-connected lung 
disorder.  Any additional treatment records should be 
obtained in order to fully evaluate the case.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for the 
service-connected lung disorder since 
1996.  Based on his response, the RO 
should undertake to obtain copies of all 
records from any identified treatment 
source.  All VA treatment records should 
be procure in this regard and associate 
with the claims folder.  

2.  The veteran should be afforded a VA 
pulmonary examination in order to 
evaluate the current severity of the 
service-connected lung condition.  The 
claims folder should be made available to 
the examiner for review in this regard.  
Based on his/her review of the case, the 
examiner should comment on whether the 
veteran experiences exertional dyspnea 
sufficient to prevent climbing one flight 
of stairs or walking one block without 
stopping; dyspnea at rest; or marked 
dyspnea and cyanosis on mild exertion.  
All appropriate tests should be 
performed, including pulmonary function 
studies which yield results in terms of 
FEV-1; or FEV-1/FVC; or DLCO (SB); or 
maximum oxygen consumption.  The examiner 
should also note if outpatient oxygen 
therapy is indicated.  The examiner 
should review the pulmonary function test 
results in arriving at any opinion as to 
overall degree of lung incapacity 
produced by the service-connected disease 
process.  A complete rationale for any 
and all opinions offered must be 
provided.

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim for increase in light of 
the rating criteria in effect prior to 
October 7, 1996, and on October 7, 1996.  
If any benefit sought on appeal remains 
denied in this regard, then the veteran 
and his representative should be provided 
with a supplement statement of the case 
and given an opportunity to respond 
thereto.  

Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration, if 
in order.  No action on the veteran's part is required until 
further notice by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  






- 5 -


